Citation Nr: 1031425	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date prior to July 31, 1995, for 
the grant of service connection for major depressive disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office in Phoenix, Arizona (AOJ), in September 
2004.  During the course of the appeal, the case has been 
transferred to the jurisdiction of the VA's Regional Office in 
Roanoke, Virginia (RO).

The issues concerning service connection for a cervical spine 
disorder and a low back disorder addressed in the remand portion 
of the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A Board decision in December 2000 denied entitlement to an 
effective date prior to July 31, 1995, for the grant of service 
connection for major depressive disorder.  The Veteran did not 
appeal that decision to the United States Court of Appeals for 
Veterans Claims, and it is final.  

2.  In June 2004, communication was received from the Veteran's 
representative requesting that the claim for entitlement to an 
effective date prior to July 31, 1995, for the grant of service 
connection for major depressive disorder be reopened.  


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to July 31, 
1995, for the grant of service connection for major depressive 
disorder, is dismissed.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that a rating decision in January 1999 granted 
service connection for major depressive disorder, effective July 
31, 1995.  The Veteran disagreed with the assigned effective 
date, initiating an appeal.  By a decision in December 2000, the 
Board denied entitlement to an effective date prior to July 31, 
1995 for the award of service connection for major depressive 
disorder.  Reconsideration of the Board's December 2000 decision 
was denied in February 2001 and again in June 2003.  The Veteran 
was notified of both of those decisions.  He did not appeal the 
Board's December 2000 decision to the United States Court of 
Appeals for Veterans Claims.  Therefore, the Board's December 
2000 decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Communication was received from the Veteran's representative in 
June 2004 requesting that the claim of entitlement to an 
effective date prior to July 31, 1995, for the award of service 
connection for major depressive disorder be reopened.  In 
September 2004, the RO issued a rating decision that denied 
reopening of the Veteran's effective date claim.  A notice of 
disagreement with that decision was received in October 2004, 
initiating this appeal.  

After a decision that grants service connection and assigns an 
effective date is final, an earlier effective date may be 
established only by a request for revision of that decision based 
on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 
20 Vet. App. 296, 299 (2006).  Free-standing earlier effective 
date claims raised at any time are impermissible because such 
claims would vitiate decision finality.  Id. at 300.  
Accordingly, where a free-standing earlier effective date claim 
is made without a request for reconsideration due to CUE in the 
relevant decision, the claim must be dismissed.  Id.  

Here, the Veteran's claim to reopen the issue of entitlement to 
an effective date prior to July 31, 1995, for the grant of 
service connection for major depressive disorder was filed after 
the December 2000 Board decision was final, and the communication 
did not allege CUE in that decision.  Accordingly, it is a 
free-standing earlier effective date claim and the Board must 
dismiss the appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (holding that plain statutory language is applied 
unless it creates absurd results).  


ORDER

The claim for entitlement to an effective date prior to July 31, 
1995, for the grant of service connection for major depressive 
disorder is dismissed.  


REMAND

In a September 2007 rating decision, the VA Regional Office in 
Manila, Philippines determined that new and material evidence had 
not been presented to reopen the Veteran's claims for entitlement 
to service connection for a cervical spine disorder and for a low 
back disorder.  Later in September 2007, communication was 
received from the Veteran in which he disagreed with the rating 
decision's action as to those two issues.  The notice of 
disagreement to that decision was timely.  As the VA has not yet 
issued a statement of the case, the Board is obligated to remand 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, these issues are remanded for the following actions: 

The RO must issue a statement of the case, 
as well as notification of the Veteran's 
appellate rights, on the issues of whether 
new and material evidence has been 
presented to reopen claims for entitlement 
to service connection for a cervical spine 
disorder and for a low back disorder.  The 
Veteran and his representative are reminded 
that to vest the Board with jurisdiction 
over these issues, a timely substantive 
appeal to the September 2007 rating 
decision that denied reopening of those 
claims must be filed.  38 C.F.R. § 20.202 
(2009).  If the Veteran perfects an appeal 
as to either of these issues, the case must 
be returned to the Board for appellate 
review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


